Citation Nr: 0305321	
Decision Date: 03/21/03    Archive Date: 04/03/03	

DOCKET NO.  95-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and coronary artery disease due to 
in-service tobacco use. 

2.  Entitlement to service connection for peptic ulcer 
disease. 

3.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine with right upper extremity 
radiculopathy, evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARINGS ON APPEAL

The veteran, T. W., and D. L.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969 
with additional periods of active and inactive duty for 
training from September 1973 to May 1992, including a period 
from July 23 to September 6, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  One of the 
matters the Board must address is which issue or issues are 
properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2002).

In August 1997, the Board denied several claims raised by the 
veteran.  In August 1997, the Board granted the issue of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease and the claim was remanded for additional development 
on a de novo basis.  The issue of entitlement to service 
connection for peptic ulcer disease is before the Board at 
this time.  Claims of service connection for a low back 
disability, tinea pedis, the residuals of ingrown toenails, 
an increased rating for degenerative joint disease of the 
cervical spine (evaluated at the time as 20 percent 
disabling) were remanded to the RO for additional 
development.

Since August 1997, the veteran has raised an additional 
claim.  In August 1998, he filed a timely substantive appeal 
to a March 1998 statement of the case that addressed the 
issue of service connection for coronary artery disease and 
chronic obstructive emphysema due to in-service tobacco use 
(now sometimes referred to as service connection for COPD due 
to in-service tobacco use, which would include both coronary 
artery disease and chronic obstructive emphysema due to in-
service tobacco use).  As a result, the Board will address 
this issue at this time.  

The RO has granted the claim of service connection for 
chronic lumbar strain with mild disc disease as well as the 
claim of tinea pedis with status post bilateral toenail 
removal (now known as skin fungus of the feet and toes).  As 
these claims have been granted, the issue of service 
connection for these disabilities is not before the Board at 
this time.  See Grantham v. Brown, 114 Fed. 3d. 1156 (Fed. 
Cir. 1997).  

The evaluation of the veteran's service-connected  neck 
disability has been increased to 40 percent disabling.  In AB 
v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals 
for Veterans Claims (Court) held that in a claim for an 
original or increased rating, the claimant will generally 
presume to be seeking the maximum benefit allowed by law and 
regulation.  Accordingly, the issue of entitlement to an 
increased rating for the residuals of a neck injury, 
currently evaluated as 40 percent disabling, is before the 
Board at this time.

In the supplemental statement of the case issued in January 
2002, the RO addressed the issue of service connection for 
peptic ulcer disease with a hiatal hernia, citing the Board's 
remand of August 1997.  However, in August 1997, the Board 
did not remand the issue of service connection for a hiatal 
hernia.  Accordingly, this issue is not before the Board at 
this time.  If the veteran wishes to raise this issue, he 
must do so with the RO. 

FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  An association between the veteran's COPD, coronary 
artery disease, or peptic ulcer disease with the veteran's 
active service has not been shown.  

3.  An association between the veteran's COPD and coronary 
artery disease with a history of smoking during service is 
not shown.

4.  The residuals of the service-connected degenerative disc 
disease of the cervical spine with right upper extremity 
radiculopathy include degenerative disc disease with severe 
pain and limitation of motion in the neck.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief is not found.  

5.  The residuals of the service-connected degenerative disc 
disease of the cervical spine with right upper extremity 
radiculopathy does not cause incapacitating episodes having a 
total duration of at least six weeks during the past 
12 months.


CONCLUSIONS OF LAW

1.  Service connection for peptic ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Entitlement to service connection for COPD or coronary 
artery disease on a direct basis or as the result of the 
veteran's history of smoking in service is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 and 3.304 (2002).  

3.  The criteria for a disability rating greater than 
40 percent for the service-connected degenerative joint 
disease of the cervical spine with right upper extremity 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to, and since, September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records do not indicate COPD, coronary artery 
disease, or a peptic ulcer disease.  Extensive treatment of 
the veteran's service-connected neck disability is indicated.  
Significantly, during the extensive medical treatment of the 
neck, no reference is made to the other disabilities at 
issue.  A history of smoking is indicated within medical 
screening.  On occasion the veteran was treated for 
gastrointestinal complaints diagnosed as viral enteritis (as 
noted within the report of hospitalization in September 
1973).  

Service department medical evaluation board proceedings noted 
a history of peptic ulcer disease while taking nonsteroidal 
anti-inflammatory drugs (NSAD) as treatment for the cervical 
spine disability.

On VA evaluation in April 1993, no specific lung condition 
was found.  A history of a peptic ulcer disease was reported.  
This disability was not found to be related to the veteran's 
active service.  An upper GI series in April 1993 revealed a 
small hiatal hernia with no associated gastroesophageal 
reflux.

At a hearing held before a hearing officer at the RO in 
August 1994, the veteran provided records regarding treatment 
of his service-connected neck disability.   The veteran 
indicated that he had problems with his stomach ever since he 
was in Vietnam in 1968.  He reported a history of nausea and 
that since his accident in 1987 he has been on medication for 
ulcers.  

Extensive medical records have been obtained by the RO or 
submitted by the veteran.  They note treatment for the 
disabilities at issue.  Extensive medical reports associate 
the veteran's lung disorder to smoking.  However, medical 
records do not associate the veteran's COPD or coronary 
artery disease with his active service. 

In July 1995, "R.H.R., M.D.", wrote that the veteran was 
under his care for chronic duodenal ulcer due to a chronic 
but necessary medication for his neck.  

On VA evaluation in March 1998, a detailed evaluation of the 
cervical spine was performed.  The veteran noted decreased 
strength and tingling in his hands.  The veteran indicated 
that he had difficulties carrying his briefcase and that he 
experiences pain, weakness, and tingling in the right hand 
and arm.  Decreased strength was also noted.  The range of 
motion in the cervical spine measured with a goniometer 
showed flexion forward to 25 degrees, extension backward to 
25 degrees, right lateroflexion to 20 degrees, left 
lateroflexion to 16 degrees, right rotation to 20 degrees, 
and left rotation to 22 degrees.  All of these movements were 
accompanied by evidence of pain through and at the end of 
motions.  Diagnostic studies were ordered including an upper 
gastrointestinal series and x-rays of the cervical spine.  No 
objective findings for peptic ulcer disease were found.  

Additional medical records were obtained continuing to note 
treatment for the disorders at issue.  In an October 1996 
pulmonary consultation, gastroesophageal reflux disease as 
well as peptic ulcer disease that was "documented in 1974" 
was indicated.  

At a hearing held before the Board in March 1997, the veteran 
contends that he had muscle spasms and pain associated with 
his service-connected neck disorder.  When asked whether 
during his active duty for training in the Reserves or during 
his service he was ever treated for peptic ulcer disease, the 
veteran responded in the negative.  

Outpatient hospital records regarding treatment of the 
veteran's neck disorder have also been obtained.  An 
outpatient treatment report dated May 2000 indicates moderate 
pain associated with the veteran's neck disorder.  Little, if 
any reference is made to the veteran's alleged peptic ulcer 
disease within outpatient treatment reports.  

In an August 2000 evaluation, it was noted that upper GI 
series showed a small area of ulceration within the proximal 
aspect of the second portion of the duodenum and a small 
hiatal hernia and duodenal diverticulum.  Diagnoses included 
a duodenum ulcer, a small hiatal hernia, and duodenal 
diverticulum.  A peptic ulcer disease was not diagnosed.  
This evaluation will be addressed in further detail below.     

The veteran's representative submitted additional treatment 
records in September 2002.  They contained treatment of the 
veteran's service-connected neck disability and his COPD.  

The veteran's representative submitted written argument in 
September 2002.  In November 2002, the Board provided the 
veteran and his representative with new VA regulations that 
will be cited below.  In a February 2003 response, the 
veteran stated that he had no further argument or evidence to 
present.   

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the duty to assist, the Board must note the 
extensive medical records that have been obtained by the RO 
and the veteran.  Extensive evaluations have been performed 
and the Board has remanded this case in order to assist the 
veteran with the development of these claims.  There was no 
indication of missing or lost medical records.  Accordingly, 
the Board finds the duty to assist has been performed.  

With regard to the duty to notify, the November 2002 letter 
from the Board, the supplemental statements of the case, 
statements of the case, rating actions, letters from the RO 
to the veteran, and at hearings both before the RO and the 
Board, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Furthermore, the claimant has been notified 
of the applicable laws and regulations that set forth the 
criteria for entitlement to the claims raised.  The 
discussions in the rating decisions, statements of the cases, 
supplemental statements of the cases, rating actions and 
hearings have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  In November 2002, the Board provided the veteran 
with new regulations that impact the evaluation of his 
service connected neck disorder.  In a February 2003 
response, the veteran stated that he had no further argument 
or evidence to present.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  As a result, the Board believes it can proceed with the 
adjudication of the veteran's case at this time.  

III.  Entitlement to Service Connection for
Peptic Ulcer Disease

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Additionally, disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, one of the critical questions is whether the 
veteran actually has peptic ulcer disease.  In August 1997, 
the Board remanded this issue to the RO in order to obtain a 
VA medical opinion to determine whether the veteran currently 
has peptic ulcer disease or another chronic gastrointestinal 
disease that is secondary to medication used to treat 
degenerative joint disease of the cervical spine.  In an 
upper GI series held in March 1988, no peptic ulcer disease 
was found.  Extensive outpatient treatment records obtained 
by both the RO and the veteran also fail to clearly indicate 
that a peptic ulcer disease currently exists.  Extensive 
medical records regarding this issue have been reviewed.

In the August 2000 VA evaluation, the examiner stated, in 
pertinent part:  

Review of the medical records indicates 
that the veteran had complaints of 
Duodenitis and Stomach problems prior to 
his accident of August 1987 [the neck 
injury].  Namely, he admitted to 
"stomach" problems in completing a 
medical history from his service dated 
March 15, 1983; in a Medical Evaluation 
Board proceeding form dated September 18, 
1991, indicates that he had "duodenitis" 
since 1976.  Additionally, he underwent 
prior surgery, hospitalizations and 
treatment for various conditions, 
including a removal of a cyst on his back 
in 1972, for a broken nose in 1980 and 
1981.  It is therefore likely, while 
medications for treatment of his injuries 
of August 1987 including the 
[degenerative joint disease] of his 
[neck] might have exacerbated his 
gastrointestinal symptoms; it is least 
likely the causal factor for his 
condition.

The Board finds this medical opinion is entitled to great 
probative weight.  Even if the Board assumes that the veteran 
has some form of gastrointestinal disorder at this time, the 
Board finds the preponderance of the evidence is against the 
claim that this disorder is related to either the veteran's 
service or secondary to a service-connected disability.  In 
making this determination, the Board has not only considered 
the issue of a peptic ulcer disease but has also considered 
such disorders as a duodenum ulcer and duodenal diverticulum.  
However, the medical evidence does not support the conclusion 
that any of these gastrointestinal disorders are the result 
of the veteran's active service or treatment for the service-
connected neck disorder.  While medication used to treat a 
neck disorder may aggravate the stomach when it is used, it 
has not caused the disorder or permanently or chronically 
aggravated the condition.        

Extensive medical records fail to indicate the clear 
existence of a peptic ulcer disease and, in any event, the 
Board finds that the medical evaluation of August 2000, 
disassociating these conditions with the veteran's neck 
disorder, is entitled to great probative value.  Accordingly, 
this claim must be denied.  

IV.  Entitlement to Service Connection for
COPD and Coronary Artery Disease

Service connection for chronic obstructive pulmonary disease 
and coronary artery disease on a direct basis is clearly 
denied as neither disability existed in service or for years 
thereafter.  This fact has not been disputed.  With regard to 
the issue of service connection for COPD and coronary artery 
disease due to in-service tobacco use, the United States 
Congress has passed legislation directly addressing veterans' 
claims seeking benefits for disability related to the use of 
tobacco.  First, the Veterans Benefits Act of 1998, enacted 
as Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 
492, amended 38 U.S.C.A. §§ 1110 and 1131, inserting language 
to prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed after that date.  
Then, in Public Law No. 105-206, § 9014, 112 Stat. 865, 
approved on July 22, 1998, the amendments made by section 
8202 of the previous statute were rescinded.  In lieu of 
amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 instead 
created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

As a result, the new section 1103 bars an award of service 
connection for a disability arising long after service based 
upon a finding that such disability was caused by tobacco use 
during service.  It does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See also 38 U.S.C.A. § 1103(b).  By its terms, section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits, 
or veterans and survivors who filed claims on or before June 
9, 1998 (as in this case).  VA has issued a regulation to 
implement the new legislation on tobacco-related disability 
claims, at 66 Fed. Reg. 18,195-198 (Apr. 6, 2001).  

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the veteran filed his claims 
for service connection well before this date.  Therefore, the 
new provisions do not apply.

The Board is cognizant that, in VAOPGCPREC 2-93, the VA 
General Counsel held, in particular, that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

Thereafter, in VAOPGCPREC 19-97, the VA General Counsel noted 
that the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  With 
regard to the first question, the determination of whether a 
veteran is dependent upon nicotine is a medical issue.  

If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  A supervening cause of the disability or death 
would sever the causal connection to the onset of the 
nicotine dependence in service.  Post-service exposures to 
environmental or occupational toxins other than tobacco 
products may also be found, under the facts of particular 
cases, to constitute supervening causes of the disability or 
death, so as to preclude findings of service connection.

In this case, the Board finds the preponderance of the 
evidence is against the claim that the veteran's current COPD 
and coronary artery disease is the result of his smoking 
during his limited period of active service many years ago.  
The Board must look to the fact that there is clear evidence 
that the veteran began smoking prior to his active service.  
While the veteran has indicated that he smoked a pack of 
cigarettes every 3 to 4 days prior to entry into service and 
that such usage increased to 2 to 2 1/2 packs per day during 
his active service, this does not provide a basis to conclude 
that the veteran's COPD and coronary artery disease were the 
result of an increase in smoking during the veteran's limited 
period of active service many years ago.  The fact that 
service medical records fail to indicate COPD and coronary 
artery disease does not support the veteran's claim.  
Further, the fact that these disorders did not exist until 
years after the veteran's discharge from active service also 
does not support the veteran's claim.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  The fact that the 
veteran was actually smoking prior to his active service only 
provides additional evidence in support of the denial of 
these claims.  

In making this determination, the Board has considered the 
issue of nicotine dependence.  In light of the evidence that 
clearly indicates that the veteran began smoking prior to his 
active service, the Board finds no persuasive evidence to 
support a determination of service relation.  

With regard to the veteran's own contentions that the 
disorders at issue are either the result of his active 
service or of smoking within his service, or smoking as a 
result of nicotine dependence caused by his active service, 
the Court has made clear that a lay person is not competent 
to provide probative evidence in matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran is a layperson and lacks medical 
expertise for his opinions in this matter to be competent 
medical evidence.  The Board finds that the competent medical 
evidence is against these claims.  

While extensive medical records associate the veteran's 
coronary disorders with smoking, none of these records 
associate the veteran's disorder with an increase in smoking 
during his limited period of active service many years ago.  
Such facts do not support the veteran's claim and provide 
negative evidence against the veteran's contentions.  
Accordingly, these claims are denied.  

V.  Entitlement to an Increased Evaluation for the Veteran's 
Service-connected Neck Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. §§ 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected degenerative disc disease of the cervical spine 
with right upper extremity radiculopathy has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5293.  
Under Code 5010, arthritis due to trauma, substantiated by x-
ray findings, is to be rated as degenerative arthritis.  
Degenerative arthritis (Diagnostic Code 5003) is to be rated 
on the basis of the limitation of motion under the 
appropriate diagnostic code for the joint or joints involved.  
The highest possible evaluation for limitation of motion of 
the cervical spine under Diagnostic Code 5290 is 30 percent.  
Accordingly, an increased evaluation under this diagnostic 
code is not possible.  

The RO has also evaluated the veteran's condition under 
Diagnostic Code 5293 (intervertebral disc syndrome).  Under 
this code, pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrant a 60 percent evaluation.  Severe intervertebral disc 
syndrome with recurrent attacks and intermittent relief 
warrants a 40 percent evaluation and moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation.  

As no medical provider indicated that the veteran suffers 
from a pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with intermittent relief, a 60 
percent evaluation under Diagnostic Code 5293 is not 
warranted.  The veteran's own characterization of his 
disorder would support the conclusion that he warrants a 40 
percent evaluation for this neck disability.  The veteran 
indicates severe pain with recurring attacks and intermittent 
relief, the requirements of a 40 percent evaluation.  His own 
complaints would support the conclusion that he warrants a 40 
percent evaluation and not a 60 percent evaluation.  Thus, 
there is no basis to warrant the veteran a higher evaluation 
than 40 percent for his neck disorder under the old criteria. 

The VA schedule of ratings for intervertebral disc syndrome 
was changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Therefore, adjudication of 
the increased rating claim must also include consideration of 
both the old and new criteria under Karnas.  In evaluating 
the veteran's condition under the old and new criteria, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time.  The Board provided the veteran with 
the new regulations in November 2002.  The veteran responded 
that he has no additional evidence or argument to submit. 

According to the new schedule of requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or a combination, under § 4.25, of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Specifically, evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants the assignment 
of a 60 percent disability rating.  Id.  For purposes of 
evaluating under the new Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Such prescribed bed rest is not indicated in this 
case.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurological signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective September 23, 
2002).

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293 (effective 
September 23, 2002).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Note 3 following Diagnostic Code 5293 (effective 
September 23, 2002).  Further, although regulations recognize 
that a part that becomes painful on use must be regarded as 
seriously disabled (see 38 C.F.R. §§ 4.40 and 4.45) these 
provisions are qualified by the specific rating criteria 
applicable to the case at hand.  To the extent that recurring 
attacks, or incapacitating episodes, of intervertebral disc 
syndrome include limitation of motion of the cervical spine, 
the provisions of Diagnostic Code 5290 contemplate limitation 
of motion of the cervical spine.  Application of the Court's 
determination in DeLuca requires that problems such as pain 
on use be specifically considered when evaluating the 
veteran's disability, as it was in this case.

In this case, the veteran's own contentions would not support 
a finding of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  While the 
veteran clearly has problems with his neck, a review of 
treatment records fails to indicate a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The veteran has never indicated such a 
disorder.  Thus, the claim based on the new regulations must 
be denied.      

The Board acknowledges the veteran's complaints of radiating 
neck pain as well as objective findings associated with this 
disorder.  However, without taking all of  these difficulties 
into consideration, a 40 percent evaluation for this disorder 
could not possibly be considered.  It is very unusual for the 
VA to assign a 40 percent evaluation for a neck disorder.  
Simply stated, without taking into consideration all of the 
veteran's difficulties associated with his neck disorder, the 
current 40 percent evaluation would not be warranted and 
could not be justified.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  

The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.  The Board has considered all of the 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether not they have been raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
there is no section that provides a basis upon which to 
assign an increased evaluation for the reasons discussed 
therein.  

In addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-96 
(August 16, 1996), 61 Fed.Reg. 66749 (1996).  Based on a 
review of the current evidence of record, the Board finds 
that the record has not raised the issue of extraschedular 
entitlement under § 3.321(b)(1).  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disability influences 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.


ORDER

Service connection for chronic obstructive pulmonary disease 
and coronary artery disease on a direct basis or due to in-
service tobacco use is denied.  

Entitlement to service connection for peptic ulcer disease is 
denied.  

A rating in excess of 40 percent for degenerative disc 
disease of the cervical spine with right upper extremity 
radiculopathy is denied.  


		
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

